DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a Non-Final Rejection on the merits.
Claims 1-14 are currently pending and considered below.


Election/Restrictions
Applicant’s election of Invention I in the reply filed on 14 Apr 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Examiner Remarks

Examiner brings to Applicant’s attention that US20210114428A1 was found independently through a search which was not listed on the IDS.  This prior art appears to fall under the 102(b)(2)(C) exception since it was commonly owned and therefore is not used to reject the claims below, however, Applicant should provide a statement on the record confirming that they were commonly owned to clarify that the US20210114428A1 reference is disqualified as prior art under the 102(b)(2)(C) exception.

Requirement for Information
Pursuant to 37 CFR 1.105, the Examiner has required submission, from individuals identified under 1.56(c), of information that was considered necessary to properly examine the application.
Examiner is inviting the individuals identified under 1.56(c) and the Assignee to also respond to the following request:
During the search, the Examiner identified prior art, US20210114428A1 that annotates an inventor, Sven Monbaliu, also listed with the current application. This prior art was not listed in IDS received to date or the Specification; therefore, the Examiner is requesting information on any prior art which (A) the Applicant has used in deriving the invention, and/or (B) prior art related to the Applicant’s invention. 

Please revisit MPEP 704.11, 704.12 and 37 CFR 1.105 regarding Requirements for Information and proper responses thereto.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rotole et al. US 8,671,834 B1 (Rotole), and further in view of Cysewski US 4,490,968 (Cysewski).

Regarding Claim 1, An agricultural baler (FIG. 1, #300), comprising: 
a chassis (FIG. 1, #302); 
an axle system (FIG. 1, #304 – front and rear) coupled with the chassis and including a first axle (FIG. 1, #304 front); 
a main bale chamber (FIG. 1, #306) carried by the chassis; and 
a tying assembly (FIG. 1, #316) configured for tying a twine around a bale within the main bale chamber (Col. 3, lines 42-48), the tying assembly including: 
a plurality of knotters (FIG. 1, #10) supported by the chassis; 
a needle yoke (FIG. 1, #322) having a plurality of needles (FIG. 1, #328, Col. 4, lines 2-13) coupled thereto; and 
an upper tensioner device (FIG. 4, #102)

 Rotole discloses the upper tensioner device (102) and the first axle (304 front), Rotole does not disclose, a lower tensioner device, the lower tensioner device is located underneath the upper tensioner device of Rotole, and the lower tensioner device is attached to and moves with the first axle of Rotole.
However, Cysewski teaches, a lower tensioner device (FIG. #62) located underneath the bale forming portion (FIG. 1, #14) and attached and moves with the first axle (FIG. 1, #21 is the wheel that moves along with the axle).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cysewski at the effective filling date of the invention and would be motivated to modify the tying assembly (316) as disclosed by Rotole to include the lower tensioner device (62) attached first axle (21) as taught by Cysewski.  Since Cysewski teaches these structures that are known in the art and beneficial, thereby providing the motivation, to modify the tying assembly (Rotole, 316) so as provide the enhanced capability of having a lower tensioner device (62) attached to the first axle (21) as taught by Cysewski to bale the cut hay (Cysewski, Col. 6, lines 55-65).

Regarding Claim 2, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Rotole/Cysewski discloses, wherein the lower tensioner device (Cysewski, 62) fixedly attached to the first axle (Rotole, 304 front).

Rotole does not disclose, a mounting bracket.
However, Cysewski teaches a mounting bracket (FIG. 1, #63, Col. 5, lines 18-26 discusses means to secure the lower tensioner device to the axle).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Cysewski at the effective filling date of the invention and would be motivated to modify the lower tensioner device (62) as disclosed by Cysewski to include a mounting bracket (63) as taught by Cysewski.  Since Cysewski teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the lower tensioner device (Cysewski, 62) so as to provide a method of securing the lower tensioner device (Cysewski, 62) with a mounting bracket (Cysewski, 63) to the first axle (Cysewski, #21, Col. 4, lines 6-13).

Regarding Claim 7, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Rotole/Cysewski further discloses, wherein the lower tensioner device (Cysewski, 62) is located underneath the main bale chamber (Rotole, 306) and directly under the plurality of needles (FIG. 1, #328).

Regarding Claim 8, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Rotole further discloses, wherein the axle system (FIG.1, #304) includes the first axle (FIG. 1, #304 front) and a second axle (FIG. 1, #304 rear) disposed rearwardly of the first axle (FIG. 1).

Regarding Claim 9, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Rotole further discloses, further including at least one elongate member (See below diagram) interconnecting the second axle with the first axle to accommodate generally horizontal loads on the second axle (FIG. 1).

    PNG
    media_image1.png
    595
    858
    media_image1.png
    Greyscale

Regarding Claim 11, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Rotole further discloses, further including at least one elongate member (See above diagram) is coupled with the first axle via a pivotal connection or a rigid connection (Above diagram illustrates a rigid connection).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rotole/Cysewski, and further in view of Bergkamp et al. US20020066264A1 (Bergkamp).

Regarding Claim 3, as combined, Rotole/Cysewski discloses as previously claimed. As combined, Cysewski discloses, wherein the mounting bracket (Cysewski, 63).
As combined, Rotole/Cysewski does not disclose, a first set of mounting features, a second set of mounting features, and a third set of mounting features.
However, Bergkamp teaches, a first set of mounting features (FIG. 7, #70b), a second set of mounting features(FIG. 7, #76), and a third set of mounting features (FIG. 7, #69b).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Bergkamp at the effective filling date of the invention and would be motivated to modify the mounting bracket (63) as disclosed by Cysewski to include the first, second, and third mounting features (70b, 76, and 69b, respectively) as taught by Bergkamp.  Since Bergkamp teaches this structure that is known in the art and beneficial, thereby providing the motivation, to modify the mounting bracket (63) so as to provide an enhanced capability of the mounting bracket (Cysewski, 63) in the pick up of crop material by the first, second, and third mounting features (70b, 76, and 69b, respectively) as taught by Bergkamp (para [0043]).



Allowable Subject Matter
Claims 4-6, 10, and 12-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Based upon a thorough examination of the specific structures and functions of the Applicant' s claimed invention, the Examiner has determined that no prior art exists that anticipates the limitations listed below in the application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific structures that distinguish this application over the prior art include “an upper, side, and lower member” and to include “a plurality of tension arms wherein the first axle is pivotable relative to the chassis,” “a pair of angled braces extending from the second axle forming a triangular shaped reinforcement structure,” “suspension cylinders connected to the first and second axle and chassis,” and “a first axle lower in height.”
These features are not found in the prior art in any form that could anticipate this device. Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible. 
As a point of reference, the closest prior art that the Examiner was able to locate was Demulder US9807941B2 (Demulder).  Demulder provides a knotter table of a baler that includes a plurality of finger assemblies. Demulder’s invention does not contain the necessary structure as required by the Applicant’s claimed limitations.
The combinations of the claimed limitations are novel and found to be allowable over the prior art. The cited reference taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Demulder US9807941B2, Seeger US 8924091 B2, Maelfeyt US 20180077871 A1, Naaktgeboren US 20170135285 A1, and Rotole US 20040134360 A1 cited for chassis, axle system, tying assembly, tensioners, biasing members, and feeding channel.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        26 May 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731